Case 1:19-cv-01007-KD-B Document 27 Filed 01/02/20 Page 1 of 8                     PageID #: 4189



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION



MOBILE COUNTY BOARD OF HEALTH                         §
and FAMILY ORIENTED PRIMARY
HEALTH CARE CLINIC;                                   §              CASE NO.

                                                                     1:19-cv-01007-KD-B
       Plaintiffs,                                    §
                                                              [Removed from the Circuit Court of
vs.                                                   §        Mobile County, Alabama,
                                                              Case No. 02-CV-2019-902806]
RICHARD SACKLER; BEVERLY                              §
SACKLER; DAVID SACKLER; et al.,
                                                      §
               Defendants.
                                                      §

            REQUEST FOR ORAL ARGUMENT ON MOTION TO REMAND

       Plaintiffs request oral argument on their pending Motion to Remand. [Doc. 3]. Oral

argument is warranted on this motion for the following reasons:

       1.      Defendant McKesson removed this matter to this Court from the Circuit Court of

Mobile County based upon a claim that this Court has federal question jurisdiction due to the fact

that Plaintiffs’ duty allegations refer in part to the Federal Controlled Substances Act. See Notice

of Removal [Doc. 1], at 5-16.

       2.      McKesson and its counsel knew at the time it removed this case to this Court based

on that argument that this federal question jurisdiction contention has been squarely rejected by no

less than 20 district courts to which it has been made in opioid cases, all of which remanded those

cases to state court. Nine of those decisions were in cases that McKesson removed from state

court based on claimed federal question jurisdiction. The district courts that have squarely rejected

this federal question jurisdiction contention in opioid cases include the district judge handling the


                                                -1-
Case 1:19-cv-01007-KD-B Document 27 Filed 01/02/20 Page 2 of 8                       PageID #: 4190



MDL cases in the Northern District of Ohio. In re National Prescription Opiate Litigation, Case

No. 1:18-OP-45604-DAP [relating to State of Montana v. Purdue Pharma] (N.D. Ohio Aug. 23,

2018).

         3.    At oral argument, counsel for McKesson would have the opportunity to look the

Court in the eye and explain what objectively reasonable basis McKesson had to assert federal

question jurisdiction as the basis for the removal despite its knowledge (and its experience) of the

argument having been repeatedly rejected by district courts all over the country. The Court would

have a hands-on and eyes-on opportunity to assess whether McKesson’s goal was to actually

litigate this case in Federal Court or to instead use an invalid and repeatedly rejected jurisdictional

argument to facilitate the extradition of Plaintiffs and their claims from the active, bustling docket

of the Circuit Court of Mobile County to the quagmire that is the Opiate MDL in the United States

District Court for the Northern District of Ohio.

         4.    At oral argument, counsel for McKesson would also be able to look the Court in

the eye and explain how its November 20 removal was proper even though it did not have the

consent of all of the served Defendants, as required by 28 U.S.C. § 1446(b)(2)(A), and even though

it flatly represented to the Court that all of the served Defendants had consented. See Doc. 1, ¶ 49.

Again, this eyes-on involvement of the Court would provide the Court with unique insight into the

question whether McKesson had an objectively reasonable basis for removal of the matter to this

Court.

         5.    The grand tradition of oral argument in Federal Courts has been eroded over the

years, as busy dockets have limited such opportunities for judicial officers. One regrettable

consequence of this situation is the temptation of parties to take untenable positions in pleadings,

comforted in their expectation that their counsel will never have to stand up in Court and defend



                                                 -2-
Case 1:19-cv-01007-KD-B Document 27 Filed 01/02/20 Page 3 of 8                   PageID #: 4191



those positions. That is the situation here, and the Court can remedy it by setting the Motion to

Remand for oral argument to give McKesson and the Plaintiffs the opportunity to express to the

Court their positions and to support them if they are in fact supportable.

       WHEREFORE, Plaintiffs request that the Court set and entertain oral argument on their

Motion to Remand as soon as possible.


                                              /s/ Mary Beth Mantiply
                                              MARY BETH MANTIPLY            (MANTM7470)
                                              Attorney for Plaintiffs
                                              Mobile County Board of Health and
                                              Family Oriented Primary Health Care Clinic
OF COUNSEL:

MANTIPLY & ASSOCIATES
Post Office Box 862
Montrose, Alabama 36559
Phone: (251) 625-4040
        mbmantiplylaw@gmail.com

                                              /s/ George M. Walker
                                              GEORGE M. WALKER               (WALKG0735)
                                              J. REBECCA PARKS                 (PARKJ4161)
                                              EMILY VANHANEGAN                (VANHE4782)
                                              Attorneys for Plaintiffs
                                              Mobile County Board of Health and
                                              Family Oriented Primary Health Care Clinic

OF COUNSEL:

HAND ARENDALL HARRISON SALE LLC
Post Office Box 123
Mobile, Alabama 36601
Phone: (251) 432-5511
Fax: (251) 694-6375
        gwalker@handfirm.com
        rparks@handfirm.com
        evanhaneghan@handfirm.com




                                                -3-
Case 1:19-cv-01007-KD-B Document 27 Filed 01/02/20 Page 4 of 8                                                  PageID #: 4192




                                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the above and foregoing was electronically filed on this the 2nd day
of January, 2020 using the CM/ECF system which will send notification to all counsel of record.

 Counsel for McKesson Corporation                                       Counsel for Johnson & Johnson and Janssen Pharmaceuticals, Inc.
 Harlan I. Prater, IV                                                   Christopher S. Berdy
 Jackson R. Sharman, III                                                Caroline D. Walker
 Jeffrey P. Doss                                                        BUTLER SNOW
 Brandon K. Essig                                                       1819 5th Avenue North, Suite 1000
 Benjamin P. Harmon                                                     Birmingham, Alabama 35203
 LIGHTFOOT, FRANKLIN & WHITE LLC                                                 chris.berdy@butlersnow.com
 The Clark Building                                                              caroline.walker@butlersnow.com
 400 20th Street North
 Birmingham, Alabama 35203                                              Charles C. Lifland
           hprater@lightfootlaw.com                                     O’MELVENY & MYERS LLP
           jsharman@lightfootlaw.com                                    400 South Hope Street
           jdoss@lightfootlaw.com                                       Los Angeles, California 90071
           bessig@lightfootlaw.com                                               clifland@omm.com
           bharmon@lightfootlaw.com

 Counsel for Noramco, Inc.                                              Counsel for Henry Schein, Inc.
 Daniel G. Jarcho                                                       John A. Henig, Jr.
 ALSTON & BIRD LLP                                                      COPELAND, FRANCO, SCREWS & GILL, P.A.
 950 F Street NW                                                        Post Office Box 347
 Washington, DC 20004                                                   Montgomery, Alabama 36101-0347
           daniel.jarcho@alston.com                                            henig@copelandfranco.com

 Cari K. Dawson                                                         John P. McDonald
 Jenny A. Hergenrother                                                  C. Scott Jones
 ALSTON & BIRD LLP                                                      Brandan J. Montminy
 1201 West Peachtree Street NW                                          LOCKE LORD BISSELL LIDDELL LLP
 Atlanta, Georgia 30309                                                 2200 Ross Avenue, Ste. 2800
           cari.dawson@alston.com                                       Dallas, Texas 75201
           jenny.hergenrother@alston.com                                         jpmcdonald@lockelord.com
                                                                                 sjones@lockelord.com
                                                                                 brandan.montminy@lockelord.com

 Counsel for Rite Aid of Alabama, Inc. and Rite Aid of Maryland         Counsel for The Kroger Co., and Kroger Limited Partnership II
 George R. Irvine, III                                                  Sela Stroud Blanton
 STONE CROSBY, P.C.                                                     Betsy Richardson
 8820 Highway 90                                                        BAINBRIDGE, MIMS, ROGERS & SMITH, LLP
 Daphne, Alabama 36526                                                  Post Office Box 530886
           girvine@stonecrosby.com                                      Birmingham, Alabama 35253
                                                                                 sblanton@bainbridgemims.com
                                                                                 brichardson@bainbridgemims.com




                                                                  -4-
Case 1:19-cv-01007-KD-B Document 27 Filed 01/02/20 Page 5 of 8                                                       PageID #: 4193



 Counsel for Teva Pharmaceuticals USA, Inc.;                                Counsel for Amneal Pharmaceuticals, Inc. and
 Cephalon, Inc.; Actavis LLC; and Actavis Pharma, Inc.                      Amneal Pharmaceuticals LLC
 Steven A. Reed                                                             Joshua A. Klarfeld
 MORGAN LEWIS & BOCKIUS LLP                                                 Sarah M. Benoit
 1701 Market Street                                                         ULMER & BERNE LLP
 Philadelphia, Pennsylvania 19103                                           600 Vine Street, Suite 2800
          steven.reed@morganlewis.com                                       Cincinnati, Ohio 45202
                                                                                     jklarfeld@ulmer.com
 Brian M. Ercole                                                                     sbenoit@ulmer.com
 MORGAN LEWIS & BOCKIUS LLP
 200 S. Biscayne Blvd., Suite 5300                                          Thomas E. Walker
 Miami, Florida 33131-2339                                                  H. Eli Lightner II
          brian.ercole@morganlewis.com                                      WHITE ARNOLD & DOWD P.C.
                                                                            2025 Third Avenue North, Suite 500
                                                                            Birmingham, Alabama 35203
                                                                                      twalker@whitearnolddowd.com
                                                                                      elightner@whitearnolddowd.com

 Counsel for Abbott Laboratories and Abbott Laboratories, Inc.              Counsel for Allergan Sales, LLC and Allergan USA, Inc.
 Donald C. Radcliff                                                         Donna Welch
 BRADY RADCLIFF & BROWN, LLP                                                Martin L. Roth
 61 Saint Joseph Street, Suite 1600                                         Timothy Knapp
 Mobile, Alabama 36602                                                      KIRKLAND & ELLIS LLP
          dradcliff@brblawyers.com                                          300 North LaSalle
                                                                            Chicago, Illinois 60654
 John A. McCauley                                                                     donna.welch@kirkland.com
 VENABLE LLP                                                                          martin.roth@kirkland.com
 750 E. Pratt Street, Suite 900                                                       timothy.knapp@kirkland.com
 Baltimore, Maryland 21202
          JMcCauley@venable.com                                             Jennifer G. Levy
                                                                            KIRKLAND & ELLIS LLP
                                                                            1301 Pennsylvania Avenue, NW
                                                                            Washington, DC 20004
                                                                                      jennifer.levy@kirkland.com

 Counsel for Endo Health Solutions Inc.; Endo Pharmaceuticals Inc.;         Counsel for Defendant Assertio Therapeutics, Inc. f/k/a Depomed, Inc.
 Par Pharmaceutical, Inc.; and Par Pharmaceutical Companies, Inc.           Kevin M. Sadler
 Sara M. Turner                                                             BAKER BOTTS LLP
 Leigh Anne Fleming                                                         1001 Page Mill Road, Bldg. One, Suite 200
 BAKER, DONELSON, BEARMAN, CALDWELL & BERKOWITZ, PC                         Palo Alto, California 94304
 Wells Fargo Tower                                                                   kevin.sadler@bakerbotts.com
 420 20th Street North, Suite 1400
 Birmingham, Alabama 35203-5202                                             Scott D. Powers
        smturner@bakerdonelson.com                                          David T. Arlington
        lfleming@bakerdonelson.com                                          BAKER BOTTS LLP
                                                                            98 San Jacinto Boulevard, Suite 1500
 Sean O. Morris                                                             Austin, Texas 78701
 ARNOLD & PORTER KAYE SCHOLER LLP                                                  scott.powers@bakerbotts.com
 777 S. Figueroa St., Suite 4400                                                   david.arlington@bakerbotts.com
 Los Angeles, California 90017
        sean.morris@arnoldporter.com




                                                                      -5-
Case 1:19-cv-01007-KD-B Document 27 Filed 01/02/20 Page 6 of 8                                       PageID #: 4194



 Counsel for Anda, Inc.                                          Counsel for Cardinal Health, Inc.
 James W. Matthews                                               Tiffany J. deGruy
 Ana M. Francisco                                                BRADLEY ARANT BOLT CUMMINGS, LLP
 Katy E. Koski                                                   One Federal Place
 FOLEY & LARDNER LLP                                             1819 5th Avenue North
 111 Huntington Avenue                                           Birmingham, Alabama 35203
 Boston, Massachusetts 02199                                              tdegruy@bradley.com
         jmatthews@foley.com
         afrancisco@foley.com
         kkoski@foley.com

 Counsel for AmerisourceBergen Drug Corporation; and             Counsel for Walgreen Eastern Co., Inc. and Walgreen Co., Inc.
 H. D. Smith, LLC f/k/a H. D. Smith Wholesale Drug Co.           Anne Stone Sumblin
 H. Lanier Brown, II                                             STONE SUMBLIN LAW LLC
 J. Patrick Strubel                                              Post Office Box 345
 David L. Brown                                                  Kinston, Alabama 36453
 WATKINS & EAGER PLLC                                                     anne@stonesumblinlaw.com
 Saks Building
 1904 1st Avenue North, Suite 300
 Birmingham, Alabama 35203
         lbrown@watkinseager.com
         pstrubel@watkinseager.com
         dbrown@watkinseager.com

 Counsel for CVS Health Corporation; CVS Pharmacy, Inc.;         Counsel for Walmart Inc. and Wal-Mart Stores East, LP
 and CVS Indiana, L.L.C.                                         Alan T. Hargrove, Jr.
 Andrew P. Campbell                                              Dennis R. Bailey
 Cason M. Kirby                                                  RUSHTON, STAKELY, JOHNSTON & GARRETT, P.A.
 CAMPBELL PARTNERS LAW                                           Post Office Box 270
 505 20th Street North, Suite 1600                               Montgomery, Alabama 36101-0270
 Birmingham, Alabama 35203                                               ath@rushtonstakely.com
         andy@campbellpartnerslaw.com                                    drb@rushtonstakely.com
         cason@campbellpartnerslaw.com
                                                                 Christopher Lovrien
 Conor B. O’Croinin                                              Sarah G. Conway
 ZUCKERMAN SPAEDER LLP                                           JONES DAY
 110 East Pratt Street, Suite 2440                               555 S. Flower Street, 50th Floor
 Baltimore, Maryland 21202-1031                                  Los Angeles, California 90071
         cocroinin@zuckerman.com                                         cjlovrien@jonesday.com
                                                                         sgconway@jonesday.com
 Counsel for John N. Kapoor
 Brian T. Kelly
 Kurt M. Mullen
 Mark T. Knights
 NIXON PEABODY LLP
 53 State Street
 Boston, Massachusetts 02109
         bkelly@nixonpeabody.com
         kmullen@nixonpeabody.com
         mknights@nixonpeabody.com




                                                           -6-
Case 1:19-cv-01007-KD-B Document 27 Filed 01/02/20 Page 7 of 8                              PageID #: 4195



Should the Notice of Electronic Filing indicate that notice needs to be delivered by other means, I
certify that a copy will be sent via U.S. Mail, postage prepaid and properly addressed to the following:

 James W. Matthews                                      Benjamin P. Harmon
 Ana M. Francisco                                       LIGHTFOOT, FRANKLIN & WHITE LLC
 Katy E. Koski                                          The Clark Building
 FOLEY & LARDNER LLP                                    400 20th Street North
 111 Huntington Avenue                                  Birmingham, Alabama 35203
 Boston, MA 02199

 Betsy Richardson                                       John P. McDonald
 BAINBRIDGE, MIMS, ROGERS & SMITH, LLP                  Brandon J. Montminy
 600 Luckie Drive, Suite 415                            C. Scott Jones
 Post Office Box 530886                                 LOCKE LORD BISSELL LIDDELL LLP
 Birmingham, Alabama 35253                              2200 Ross Avenue, Suite 2800
                                                        Dallas, Texas 75201

 Brian M. Ercole                                        Cari K. Dawson
 MORGAN, LEWIS & BOCKIUS LLP                            Jenny A. Hergenrother
 200 S. Biscayne Blvd., Suite 5300                      ALSTON & BIRD LLP
 Miami, Florida 33131-2339                              1201 West Peachtree Street NW
                                                        Atlanta, Georgia 30309

 Charles C. Lifland                                     Christopher Lovrien
 O'MELVENY & MYERS LLP                                  Sarah G. Conway
 400 South Hope Street                                  JONES DAY
 Los Angeles, California 90071                          555 S. Flowers Street, 50th Floor
                                                        Los Angeles, California 90071

 Conor B. O'Croinin                                     Daniel G. Jarcho
 ZUCKERMAN SPAEDER LLP                                  ALSTON & BIRD LLP
 100 East Pratt Street , Suite 2440                     950 F Street, N.W.
 Baltimore, Maryland 21202                              Washington, DC 20004

 David T. Arlington                                     Donna Welch
 BAKER BOTTS LLP                                        Martin L. Roth
 Suite 1500                                             Timothy Knapp
 98 San Jacinto Boulevard                               KIRKLAND & ELLIS LLP
 Austin, Texas 78701                                    300 North LaSalle
                                                        Chicago, Illinois 60654
 Joshua A. Klarfeld                                     John A. McCauley
 Sarah M. Benoit                                        VENABLE LLP
 ULMER & BERNE LLP                                      750 East Pratt Street, Suite 900
 600 Vine Street, Suite 2800                            Baltimore, Maryland 21202
 Cincinnati, Ohio 45202
 Kevin M. Sadler                                        Scott D. Powers
 BAKER BOTTS LLP                                        David T. Arlington
 1001 Page Mill Road, Bldg. One, Suite 200              BAKER BOTTS LLP
 Palo Alto, California 94304                            98 San Jacinto Boulevard, Suite 1500
                                                        Austin, Texas 78701

 Jeffrey H. Wood                                        Jennifer G. Levy
 BAKER BOTTS LLP                                        KIRKLAND & ELLIS LLP
 The Warner                                             1301 Pennsylvania Avenue, NW
 1288 Pennsylvania Avenue, NW                           Washington, DC 20004
 Washington, DC 20004

                                                 -7-
Case 1:19-cv-01007-KD-B Document 27 Filed 01/02/20 Page 8 of 8                 PageID #: 4196



 Sean O. Morris                              Steven A. Reed
 ARNOLD & PORTER KAYE SCHOLER LLP            MORGAN, LEWIS & BOCKIUS LLP
 777 S. Figueroa St., Suite 4400             1701 Market Street
 Los Angeles, California 90017               Philadelphia, Pennsylvania 19103

 Brian M. Ercole                             Tiffany J. deGruy
 MORGAN LEWIS & BOCKIUS LLP                  BRADLEY ARANT BOLT CUMMINGS, LLP
 200 S. Biscayne Blvd., Suite 5300           One Federal Place
 Miami, Florida 33131-2339                   1819 5th Avenue North
                                             Birmingham, Alabama 35203

 Thomas M. Galloway, Jr.                     David F. Steele, Jr.
 GALLOWAY, WETTERMARK & RUTENS, LLP          STEELE LAW, LLC
 Post Office Box 16629                       3 W. Claiborne Street
 Mobile, Alabama 36616-0629                  Monroeville, Alabama 36460

 Russell Piccoli                             Christopher W. Dysard
 RUSSELL PICCOLI, PLC                        SPEARS & IMES LLP
 701 N. 44th Street                          51 Madison Avenue
 Phoenix, Arizona 85008                      New York, New York 10010

 Kevin H. Marino                             Ricardo A. Woods
 MARINO, TORTORELLA & BOYLE, P.C.            BURR & FORMAN LLP
 437 Southern Boulevard                      11 N. Water Street, Suite 22200
 Chatham, New Jersey 07928-1488              Mobile, Alabama 36602

 Joseph D. Cohen                             Alan R. Chason
 PORTER HEDGES LLP                           CHASON & CHASON, P.C.
 1000 Main Street 36th Floor                 Post Office Box 100
 Houston, Texas 77002                        Bay Minette, Alabama 36507

 Brien T. O’Connor                           Traci J. Irvin
 Andrew J. O’Connor                          ROPES & GRAY LLP
 ROPES & GRAY LLP                            Three Embarcadero Center
 Prudential Tower                            San Francisco, California 94111-4006
 800 Boylston Street
 Boston, MA 02199-3600


                                      /s/ George M. Walker


3793763_1




                                       -8-
